CONVERTIBLE PROMISSORY NOTE

 



 US $50,000  August 23, 2012

 



For good and valuable consideration, Amarantus BioSciences,Inc., a Delaware
corporation, ("Maker"), hereby makes and delivers this Convertible Promissory
Note (this ''Note") in favor of PENSCO Trust Co.FBO Robert L. Harris,
("Holder"), and hereby agree as follows:

 

1. Principal Obligation and Interest. For value received, Maker promises to pay
to Holder, in currently available funds of the United States, the principal sum
of Fifty Thousand United States Dollars. Maker's obligation under this Note
shall accrue interest at the rate of six Percent (6.0%) per annum from the date
hereof until paid in full. Interest shall be computed on the basis of a 365-day
year or 366-day year, as applicable, and actual days lapsed.

 

2. Payment Terms.

 



a. All principal and accrued interest then outstanding shall be due and payable
by the Maker to the Holder on or before One Hundred and Eighty (180) Days from
the date of issuance of this Note, unless extended at the option of Holder for
an additional term of one hundred and eighty (180) days upon written notice to
Maker delivered not less than ten (10) days prior to the expiration of the
initial term.

 

 

b. Maker shall have the right to prepay all or any part of the principal under
this

Note without penalty upon not less than ten (10) days prior written notice to
Holder.

 

c. Holder may, upon not less than five (5) days written notice to Maker, convert
all or part of the then unpaid principal and accrued interest balance due of
this Note into common stock of the Maker pursuant to the terms set forth herein.

 

3. Conversion. The Holder shall have the right, from time to time, to convert
any part of the outstanding interest or principal amount of this Note into fully
paid and non assessable shares of Common Stock of the Maker (the "Conversion
Stock") at the Conversion Price determined as provided herein. Promptly after
delivery to Maker of a Notice of Conversion of Convertible Note in the form
attached hereto as Exhibit 1, properly completed and duly executed by the Holder
(a "Conversion Notice"), the Maker shall issue and deliver to the Holder that
number of shares of Common Stock for the that portion of this Note to be
converted as shall

be determined in accordance herewith.



1

 

No fraction of a share or scrip representing a fraction of a share will be
issued on conversion, but the number of shares issuable shall be rounded to the
nearest whole share. The date on which Notice of Conversion is given (the
"Conversion Date") shall be deemed to be the date on which the Holder faxes the
Notice of Conversion duly executed to the Maker. Facsimile delivery of the
Notice of Conversion shall be accepted by the Maker at facsimile number (408)
852-4427 Attn.: Gerald Commissiong. Certificates representing Common Stock upon
conversion will be delivered to the Holder within five (5) trading days from the
date the Notice of Conversion is delivered to the Maker. Delivery of shares upon
conversion shall be made to the address specified by the Holder or its assigns
in the Notice of Conversion.

 

4. Conversion Price. Upon any conversion of this Note, the conversion price
shall be $0.015 per share, subject to adjustment from time to time upon the
happening of certain events (the "Conversion Price") as set forth below.

 

a. Stock Splits, etc. In case the Maker shall: (i) pay a dividend in shares of
Common Stock or make a distribution in shares of Common Stock to holders of its
outstanding Common Stock, (ii) subdivide its outstanding shares of Common Stock
into a greater number of shares of Common Stock, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or (iv)
issue any shares of its capital stock in a reclassification of the Common Stock,
then the number of shares of Common Stock issuable upon conversion of this Note
immediately prior thereto shall be adjusted so that the holder of this Note
shall be entitled to receive the kind and number of shares of Common Stock which
he would have owned or have been entitled to receive had such Note been
converted in advance thereof. An adjustment made pursuant to this paragraph
shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event.

 

b. Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Maker shall reorganize its capita4 reclassify its capital
stock, consolidate or merge with or into another corporation (where the Maker is
not the surviving corporation or where there is a change in or distribution with
respect to the Common Stock of the Maker), or sell, transfer or otherwise
dispose of all or substantially all its property, assets or business to another
corporation and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation ("Other Property"), are to be received by
or distributed to the holders of Common Stock of the Maker, then Holder shall
have the right thereafter to receive, upon conversion of this Note, the number
of shares of common stock of the successor or acquiring corporation or of the
Maker, if it is the surviving corporation, and Other Property receivable upon or
as a result of such reorganization, reclassification, merger, consolidation or
disposition of assets by a holder of the number of shares of Common Stock into
which this Note is convertible immediately prior to such event. In case of any
such reorganization, reclassification, merger, consolidation or disposition of
assets, the successor or acquiring corporation (if other than the Maker) shall
expressly assume the due and punctual observance and performance of each and
every covenant and condition of this Note to be performed and observed by the
Maker and all the obligations and liabilities hereunder, subject to such
modifications as may be deemed appropriate (as determined in good faith by
resolution of the Board of Directors of the Maker) in order to provide for
adjustments of the number of shares of common stock into which this Note is
convertible which shall be as nearly equivalent as practicable to the
adjustments provided for in this Section 2.4(b).

2

 

For purposes of this Section 2.4(b),"common stock of the successor or acquiring
corporation" shall include stock of such corporation of any class which is not
preferred as to dividends or assets over any other class of stock of such
corporation and which is not subject to redemption and shall also include any
evidences of indebtedness, shares of stock or other securities which are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the happening of a specified event and any
warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 2.4(b) shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 

c. Notice of Adjustment. Whenever the number of shares of Common Stock or number
or kind of securities or other property issuable upon the conversion of this
Note or the Conversion Price is adjusted, as herein provided, the Maker shall
promptly mail by registered or certified mail, return receipt requested, to the
Holder of this Note notice of such adjustment or adjustments setting forth the
number of shares of Common Stock (and other securities or property) issuable
upon the conversion of this Note and the Conversion Price of such shares of
Common Stock (and other securities or property) after such adjustment, setting
forth a brief statement of the facts requiring such adjustment and setting forth
the computation by which such adjustment was made. Such notice, in the absence
of manifest error, shall be conclusive evidence of the correctness of such
adjustment.

 

5. Representations and Warranties of Maker. Maker hereby represents and warrants
the following to Holder:

 

a. Maker and those executing this Note on its behalf have the full right, power,
and authority to execute, deliver and perform the Obligations under this Note,
which are not prohibited or restricted under the articles of incorporation or
bylaws of Maker. This Note has been duly executed and delivered by an authorized
officer of Maker and constitutes a valid and legally binding obligation of Maker
enforceable in accordance with its terms.

 

b. The execution of this Note and Maker's compliance with the terms,conditions
and provisions hereof does not conflict with or violate any provision of any
agreement, contract, lease, deed of trust, indenture, or instrument to which
Maker is a party or by which Maker is bound, or constitute a default thereunder.

 

6. Defaults. The following events shall be defaults under this Note:

 

a. Maker's failure to remit any payment under this Note on before the date due,
if such failure is not cured in full within ten (10) days of written notice of
default;

3

 

b. Maker's failure to perform or breach of any non-monetary obligation or
covenant set forth in this Note or in the Agreement if such failure is not cured
in full within ten (10) days following delivery of written notice thereof from
Holder to Maker;

 

c. If Maker is dissolved, whether pursuant to any applicable articles of
incorporation or bylaws, and/or any applicable laws, or otherwise;

 



d. The entry of a decree or order by a court having jurisdiction in the premises
adjudging the Maker bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Maker under the federal Bankruptcy code or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee or trustee
of the Maker, or any substantial part if its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree or
order unstayed and in effect for a period of twenty (20) days; or

 

g. Maker's institution of proceedings to be adjudicated a bankrupt or insolvent,
or the consent by it to the institution of bankruptcy or insolvency proceedings
against it, or its filing of a petition or answer or consent seeking
reorganization or relief under the federal Bankruptcy Code or any other
applicable federal or state law, or its consent to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee or trustee of
the company, or of any substantial part of its property, or its making of an
assignment for the benefit of creditors or the admission by it in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Maker in furtherance of any such action.

 

h. The failure by Maker to timely file with the United States Securities and
Exchange Commission ("SEC") all reports and other documents required of the
Maker under the Securities Act of 1933 ("Securities Act") and the Securities
Exchange Act of 1934 ("Exchange Act").

 

7. Interest To Accrue Upon Default. Upon the occurrence of an event of default
by Maker under this Note, the balance then owing under the terms of this Note
shall accrue interest at the rate of Twelve Percent percent (12.0%)) per annum
from the date of default until Holder is satisfied in full.

 

8. Choice of Laws. This Note shall be constructed and construed in accordance
with the internal substantive laws of the State of Nevada, without regard to the
choice of law principles of said State.

 

9. Usury Savings Clause. Maker expressly agrees and acknowledges that Maker and
Holder intend and agree that this Note shall not be subject to the usury laws of
any state other than the State of Nevada. Notwithstanding anything contained in
this Note to the contrary, if collection from Maker of interest at the rate set
forth herein would be contrary to applicable laws, then the applicable interest
rate upon default shall be the highest interest rate that may be collected from
Maker under applicable laws at such time.

4

 

10. Costs of Collection. Should the indebtedness represented by this Note, or
any part hereof, be collected at law, in equity, or in any bankruptcy,
receivership or other court proceeding, or this Note be placed in the hands of
any attorney for collection after default, Maker agrees to pay, in addition to
the principal and interest due hereon, all reasonable attorneys' fees, plus all
other costs and expenses of collection and enforcement, including any fees
incurred in connection with such proceedings or collection of the Note.

 

11. Miscellaneous.

 

a. This Note shall be binding upon Maker and shall inure to the benefit of
Holder and its successors, assigns, heirs, and legal representatives.

 

b. Any failure or delay by Holder to insist upon the strict performance of any
term, condition, covenant or agreement of this Note, or to exercise any right,
power or remedy hereunder shall not constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy.

 

c. Any provision of this Note that is unenforceable shall be severed from this
Note to the extent reasonably possible without invalidating or affecting the
intent, validity or enforceability of any other provision of this Note.

 

d. This Note may not be modified or amended in any respect except in a writing
executed by the party to be charged.

 

e. Time is of the essence.

 

12. Notices. All notices required to be given under this Note shall be given as
follows or at such other address as a party may designate by written notice to
the other parties:

 

To Maker:

 

Amarantus BioSciences, Inc. Attn: Gerald Comrnissiong

675 Almanor Ave. Sunyvale, CA 94085

 

To Holder:

 

PENSCO Trust Co. FBO Robert L. Harris

5

 

Notices may be transmitted by facsimile, certified mail, private delivery, or
any other commercially reasonable means, and shall be deemed given upon receipt
by the Party to whom they are addressed.

 

13. Waiver of Certain Formalities. All parties to this Note hereby waive
presentment, dishonor, notice of dishonor and protest. All parties hereto
consent to, and Holder is hereby expressly authorized to make, without notice,
any and all renewals, extensions, modifications or waivers of the time for or
the terms of payment of any sum or sums due hereunder, or under any documents or
instruments relating to or securing this Note, or of the performance of any
covenants, conditions or agreements hereof or thereof. Any such action taken by
Holder shall not discharge the liability of any party to this Note.

 

IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

Amarantus BioSciences, Inc. "Maker":

 

 

By: /s/ Marc E. Faerber

 

Its: Chief Financial Officer

 

Print Name: Marc E. Faerber

 

 

Date: August 23, 2012

 

 

PENSCO Trust Co. FBO Robert L. Harris “Holder":

 

/s/ Robert L. Harris

 

 

Date: August 23, 2012

6

 

 EXHIBIT 1



CONVERSION NOTICE

 



(To be executed by the Holder in order to Convert the Note)

 

TO: ________________



 

The undersigned hereby irrevocably elects to convert US $_______ of the
Principal Amount of the above Note into Shares of Common Stock of Amarantus
BioSciences, Inc., according to the conditions stated therein, as of the
Conversion Date written below. If shares are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Maker in accordance therewith. No fee
will be charged to the Holder for any conversion, except for such transfer
taxes, if any.

 

Conversion Date: ________________

 

Applicable Conversion Price: $________________

 

 

 

Signature: ________________

Name: ________________

Address: ________________

 

Tax I.D. or Soc. Sec. No: _______________

 



Principal Amount to be converted:

US$________________

 

 

Amount of Note unconverted:

US$________________

 

 

Number of shares of Common Stock to be issued: ______________



7

 

 